UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 23, 2015 CIRRUS LOGIC, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-17795 (Commission File Number) 77-0024818 (I.R.S. Employer Identification No.) 800 West 6thStreet, Austin, TX 78701 (Address of principal executive offices) (Zip Code) (512) 851-4000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On June 23, 2015, Cirrus Logic, Inc. (“Cirrus” or the “Company”) and Wells Fargo Bank, National Association, as Administrative Agent, and the Lenders party thereto, entered into a firstamendmentto itsCreditAgreement (the “FirstAmendment”).Capitalized terms used and not defined in this section of Item 1.01 have the meanings given to such terms in the Credit Agreement. The First Amendment primarily provides additional flexibility to the Company for certain intercompany transactions.In particular, the FirstAmendment (i)amended the definition of “Permitted Acquisition” to increase the threshold whereby the Company must provide certain financial statements and certifications to the Administrative Agent; (ii) expanded the Company’s ability to make intercompany investments, including unsecured intercompany Indebtedness to fund a Permitted Acquisition; and (iii)provided the Company with the ability, under certain circumstances, to transfer Capital Stock in a Non-Guarantor Subsidiary to a another Wholly-Owned Subsidiary that is not a Credit Party. A copy of the First Amendment to the Credit Agreement is attached to this Current Report on Form8-K as Exhibit10.1 and is incorporated herein by this reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits. Exhibit Description First Amendment to Credit Agreement among Cirrus Logic, Inc., the Lenders party thereto and Wells Fargo Bank, National Association, as a Lender and Administrative Agent SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIRRUS LOGIC, INC. By: /s/ Thurman K. Case Name: Thurman K. Case Title: Chief Financial Officer Date: June 26, 2015 EXHIBIT INDEX Exhibit Description First Amendment to Credit Agreement among Cirrus Logic, Inc., the Lenders party thereto and Wells Fargo Bank, National Association, as a Lender and Administrative Agent
